NO. 07-01-0041-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



MARCH 20, 2002



______________________________





JODY FLOYD MATHES, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 228
TH
 DISTRICT COURT OF HARRIS COUNTY;



NO. 811010; HONORABLE TED POE, JUDGE



_______________________________



Before QUINN and REAVIS and JOHNSON, JJ.

Appellant Jody Floyd Mathes appeals from his conviction for possession with intent to deliver a controlled substance and punishment of 25 years in the Institutional Division of the Texas Department of Criminal Justice.  We affirm.  

Appellant was charged by indictment in Cause No. 811, 010
 in the 228
th
 
District Court of Harris 
County, Texas, for the felony offense of possession with intent to deliver cocaine, more than 4 grams and less than 200 grams by aggregate weight including adulterants and dilutants.  Appellant, represented by a retained attorney, entered a plea of guilty and requested a jury to assess punishment.  Extensive evidence was presented to the jury considering punishment, including testimony from appellant and members of his family.  The jury sentenced appellant to 25 years in the Institutional Division of the Texas Department of Criminal Justice and assessed a fine of $5,000.    Appellant timely filed his Notice of Appeal.  

Appointed counsel for appellant has filed a Motion to Withdraw and a Brief in Support thereof.  In support of the motion to withdraw, counsel has certified that, in compliance with 
Anders v. California
, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has been diligently reviewed and that in the opinion of counsel, the record reflects no reversible error or grounds upon which a 
non-frivolous appeal can arguably be predicated.  Counsel thus concludes that the appeal is frivolous.  
C
ounsel has discussed why, under the controlling authorities, there is no reversible error in the trial court’s judgment.  
High v. State
, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978). 

Counsel has attached exhibits showing that a copy of the 
Anders
 brief and Motion to Withdraw have been forwarded to appellant, and that counsel has appropriately advised appellant of appellant’s right to review the record and file a response to counsel’s motion and brief.  Appellant has not filed a response to counsel’s motion and brief.

We have made an independent examination of the record to determine whether there are any arguable grounds meriting appeal.  
See
 
Penson v. Ohio
, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); 
Stafford v. State
, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such grounds.  We agree that the appeal is frivolous. 

Accordingly, counsel’s Motion to Withdraw is granted.  The judgment of the trial court is affirmed.



Phil Johnson

    Justice









Do not publish.